444 Pa. 616 (1971)
Pittsburgh Fire Fighters
v.
Pittsburgh, Appellant.
Supreme Court of Pennsylvania.
Argued May 3, 1971.
October 12, 1971.
Before BELL, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY and BARBIERI, JJ.
*617 Frederick A. Boehm, Assistant City Solicitor, with him Ralph Lynch, Jr., City Solicitor, for appellant.
Stanford A. Segal, with him Gatz, Cohen & O'Brien, for appellee.
OPINION PER CURIAM, October 12, 1971:
Appeal transferred to the Commonwealth Court, where it should be treated as if originally filed in that Court on the date erroneously filed in this Court. Costs to be borne by appellant. 17 P.S. § 211.402(4). 17 P.S. § 211.503 (a) and (b).
Mr. Justice JONES took no part in the consideration or decision of this case.